 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
         LOCALS 302 AND 612 OF THE
         INTERNATIONAL UNION OF
 8
         OPERATING ENGINEERS
         CONSTRUCTION INDUSTRY
 9
         HEALTH AND SECURITY FUND;
         LOCALS 302 AND 612 OF THE
10
         ITNERNATIONAL UNION OF
         OPERATING ENGINEERS-
11
         EMPLOYERS CONSTRUCTION
         INDUSTRY RETIREMENT FUND;                        C19-2012 TSZ
12
         ALASKA OPERATING ENGINEERS-
         EMPLOYERS TRAINING TRUST                         ORDER GRANTING
13                                                        PLAINTIFFS’ MOTION TO
         FUND,
                                                          EXTEND COURT DATES
14                              Plaintiffs,
15            v.
16       THE CITY OF UNALASKA, a
         municipality of the State of Alaska,
17
                         Defendant.
18

19         THIS MATTER having come on to be heard on the motion of Plaintiffs, docket

20 no. 4, Plaintiffs appearing through their attorney, Russell J. Reid of Reid, McCarthy,

21 Ballew & Leahy, L.L.P., Defendant not yet being served, now, therefore;

22

23

     ORDER GRANTING PLAINTIFFS’ MOTION TO EXTEND COURT DATES - 1
 1         IT IS HEREBY ORDERED that Plaintiffs’ Motion to Extend Court Dates has

 2 been granted as follows:

 3
           Deadline for FRCP 26(f) conference                   February 26, 2020
 4
           Initial Disclosures Pursuant to FRCP 26(a)           March 11, 2020
 5
           Combined Joint Status Report and Discovery
 6          Plan as Required by FRCP 26(f), and Local
            Rule CR 16                                          March 11, 2020
 7

 8         DATED this 30th day of January, 2020.

 9

10
                                                   A
                                                   Thomas S. Zilly
11                                                 United States District Judge

12

13 Presented for Entry by:

14
   s/Russell J. Reid
15 Russell J. Reid, WSBA #2560
   of Reid, McCarthy, Ballew & Leahy, L.L.P.
16 Attorney for Plaintiffs

17

18

19

20

21

22

23

     ORDER GRANTING PLAINTIFFS’ MOTION TO EXTEND COURT DATES - 2
